Order, Supreme Court, New York County, entered March 17, 1972, which directed plaintiff to pay $850 per week for temporary alimony and for the support and maintenance of the infant children of the parties, and granted other relief, unanimously modified, on the law and the facts, by reducing the award of temporary alimony and support of the children to $600 per week, and as so modified affirmed, without costs and without disbursements. Under the circumstances of the case, the award of temporary alimony and for support of the children was excessive and should be reduced to the amount indicated. The remedy for any seeming inequity in the direction for the reduction of temporary alimony and children support on the grossly conflicting affidavits, as we have said on other occasions, is a speedy trial whereon the true facts as to the finances and standard of living of the parties can be ascertained and the defendant’s right to alimony and support for the children can be finally determined. The parties, if they are so advised, should proceed to trial promptly. Appeal from order, Supreme Court, New York County, entered May 2, 1972, denying reargument, unanimously dismissed, without costs and without disbursements. Concur-—-Stevens, P. J., Markewieh, Kupferman, Murphy and Capozzoli, JJ.